

Exhibit 10.12

PROMISSORY NOTE


$_____,000.00
 
November 15, 2007



FOR VALUE RECEIVED, Dr.TATTOFF, LLC a California limited liability company
located at 8447 Wilshire Boulevard, Suite 102, Beverly Hills CA 90211 (the
“Borrower”) hereby promises to pay to the order of __________________, located
at ____________________ (the "Holder"), the principal sum of ______ Thousand and
00/100 Dollars ($_____,000.00) upon the following terms:


1. Interest. The unpaid principal balance shall bear interest at the rate of
eight percent per annum. The amount of interest to be paid on the daily
outstanding balance of principal evidenced hereby shall be based upon a 365-day
year for the actual number of days for which interest is payable, but such
interest shall never exceed the maximum rate of interest permitted under
applicable law.


2. Manner of Payment. The Borrower agrees to pay the principal sum and all
accrued interest on or before December 1, 2007 (the "Due Date").


3. Prepayment. This Note may be prepaid in full or part at any time without
penalty to the Borrower. Any partial prepayments shall be applied to
installments of principal in inverse order of their maturity.


4.  Late Charge. In the event payment is not made within 10 days from the Due
Date, interest shall accrue at the rate of eighteen percent (18%) per annum.


5. Events of Default. The entire principal balance due under this Note may be
accelerated and become due and payable immediately, at the Holder's option, upon
the occurrence of any Event of Default, which is defined as any of the
following:


(a)  Failure to pay when due any payment of principal, and such failure
continues for 10 days;


(b) Filing by the Borrower of a voluntary petition under the United States
Bankruptcy Code, or under any other insolvency act or law, state or federal, now
or hereafter existing; or any action indicating the Borrower's consent to,
approval of, or acquiescence in, any such petition or proceeding; the
application for the consent to the appointment of a receiver or trustee for all
or a substantial part of the Borrower's property; the making of an assignment to
the benefit of the creditors; or the Borrower's inability, or the admission in
writing of its inability to pay its debts as they mature;


(c) Filing of an involuntary petition against the Borrower under the United
States Bankruptcy Code, or under any other insolvency act or law, state or
federal, now or hereafter existing; or the involuntary appointment of a receiver
or trustee for all or a substantial part of the Borrower's property; or the
issuance of a warrant of attachment, execution or similar process against any
substantial part of the events for ninety days undismissed, unbonded or
undischarged;
 

--------------------------------------------------------------------------------



(d) All or any substantial part of the Borrower shall be subjected to any lien
with a face amount in excess of $40,000 in favor of the United States Internal
Revenue Service; or custody or control of such property shall be assumed by any
governmental agency or any court of competent jurisdiction at the instance of
any governmental agency, and shall be retained for a period of ninety days;


(e) Dissolution of the Borrower;


(f) Cessation or liquidation of the Borrower's business or suspension of the
Borrower's business for more than forty-five consecutive days;


(g) If a material adverse change occurs with respect to the Borrower’s
business,  including, without limitation, the loss or revocation of or defaults
under contracts that are material to Borrower’s business, or Borrower’s loss of
any registration, approval, license, permit, concession or franchise now held or
hereafter acquired by the Borrower that is material to its business as a going
concern, or the failure to pay any fee or taxes which are necessary for the
continued operation of the Borrower’s business in the same manner as it is now
being conducted; or


(h) the breach by the Borrower of any agreement between the Borrower and the
Holder.
 
6. Remedies. Notwithstanding anything to the contrary herein, any Event of
Default shall allow the Holder to do the following:


(a) accelerate the maturity of this Note and demand immediate payment of all
outstanding principal; or


(b) exercise any and all rights available to it under applicable law.


7.  Waiver. Except as set forth herein, the Borrower hereby (i) waives
presentment, demand, notice, protest, notice of protest and notice of
non-payment and any other notice required to be given under the law in
connection with the delivery, acceptance, performance, default or enforcement of
this Note or any of any document or instrument evidencing any security for
payment of this Note; (ii) consents to any and all delays, extensions, renewals
or other modifications of the Note or waivers of any term hereof or release or
discharge by the Holder of the Borrower or release, substitution or exchange of
any security or guarantee for the payment hereof or the failure to act on the
part of the Holder or any indulgence shown by the Holder, from time to time and
in one or more instances, (without notice to or further assent from the
Borrower) and agrees that no such action, failure to act or failure to exercise
any right or remedy, on the part of the Holder shall in any way affect or impair
the obligations of the Borrower or be construed as a waiver by the Holder of, or
otherwise affect, any of the Holder's rights under this Note or under any
document or instrument evidencing any security or guarantee for payment of this
Note; and (iii) agrees to pay in the Event of Default hereunder, on demand, all
costs and expenses of collection of this Note and/or the enforcement of the
Holder's right with respect to, or the administration, supervision,
preservation, protection of, or realization upon, any property securing payment
or guarantee of payment hereof, including reasonable attorneys' fees plus costs,
all such amounts payable as obligations of the Borrower.
 
2

--------------------------------------------------------------------------------



9. Parties in Interest. All of the terms and provisions of this Note shall be
binding upon, inure to the benefit of and be enforceable by each of the parties
hereto, and their respective successors, heirs, personal representatives, and
permitted assigns. This Note may not be transferred or assigned by the Holder
except with the written consent of the Borrower or by operation of law, and any
person accepting such transfer or assignment shall take this Note subject to the
terms of this Note.


10. Severability. If any part of this Note is adjudged illegal, invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provision of this Note that can be given effect without such provision.


11. Governing Law. This Note shall be governed by, and construed in accordance
with, the laws of the State of California without regard to conflicts of laws
principles.


12.  Amendments. This Note may not be varied, amended or modified except in
writing signed by the Borrower and the Holder.
 
IN WITNESS WHEREOF, this Note has been executed by the Borrower as of the date
and year first above written.


ATTEST:
 
Dr.TATTOFF, LLC a California limited liability company,
               
James Morel, CEO

 
3

--------------------------------------------------------------------------------

